Title: From George Washington to John Parke Custis, 28 September 1777
From: Washington, George
To: Custis, John Parke



Dear Sir,
Perkiomy Creek in Philadelphia Cty [Pa.]Sep. 28th 1777

Your Letter of the 11th Instt came to my hands yesterday.
It was always my Intention, if agreeable to your Mother, to give you

the offer of Renting her Dower Estate in King William during my Interest therein, so soon as you came of age to act for your self. On two Accts I resolved to do this; first, because I was desirous of contracting my own business into as narrow a compass as possible—and secondly, because I thought an Estate, so capable of Improvement as that is (in hands of a person who had a permanent Interest in it, and the means withal) ought not to be neglected till an unfortunate event, and perhaps a distant one, might put you in possession.
The little attention I have been able to pay to any part of my own private business for three years last past is the cause why this among other matters has escaped me but since you have mentioned it yourself I have only to add that it will be quite agreeable to me that you should have the Land and every thing thereon except breeding Mares if any, and Philleys.
To regulate the Rent by the rule you have mentioned, I could not consent, because, if the Plantation had been under good management, it would have fixed it higher than you ought to give—If under bad Management which I believe to be the case it would fix it too low and might settle it at nothing. the only true criterian is to determine what so much Land, with so much Marsh, in such a part of the Country, would Rent for—and then the annual value of so many Slaves, estimating them at their present worth, at the sametime having respect to the advantages, and disadvantages, of the old and the young, as the one is declining, and the other Improving.
As you are desirous of having the matter fixed as speedily as possible—as the distance between us is too great—the Season far advanced—and Letters too apt to miscarry to negotiate a business of this kind, in that way, and as I wish for no more, than Impartial Gentlemen, unconnected with both of us, shall say I ought to have, I am content to leave the valuation of the whole to Genl Nelson, Colo. Braxton, and George Webb Esqr—I mention these Gentlemen because they are Persons of character, and because no time may be lost in the appointment.
Whatever Rent they shall fix upon the Land, and whatever hire for the Negros, I contentedly will take. The Stock of every kind (except Mares & Phillies) and Plantation utensils & Working Tools may also be valued; at which you may take them. by wch means the whole business may be finished at once.
That these Gentlemen (if you approve the Method of ascertaining the Rent) may know it is with my approbation the request is made to them you will shew them this Letter, and at the same time apologize in my name for the trouble it will give them if they are obliging enough to undertake it.

My extreme hurry, especially at this juncture, only allows me time to add my love to Nelly, & to assure you that I am with sincere regard & Affectn Dr Sir Yrs

Go: Washington


P.S. In the present fluctuating State of things, there is one thing which justice to myself and your Mother requires me to condition for, & that is, that the Rent stipulated shall have some relative value, to secure an equivalent for the Land & Slaves—otherwise, as the Lease will be an absolute conveyance of the Estate from your Mother and me, We may, at the end of a few years if paper money continues to depreciate, get nothing for it. I do not mean by this to insinuate that I am unwilling to receive Paper money—on the contrary, I shall, with chearfulness receive paymt in any thing that has a currency at the time, but of equal value then to the Intrinsic worth at the time of fixing the Rent—In a word, that I may really, & not nominally get what was intended as a Rent. Yrs &ca


G. W——n
